DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 29, 2021 for the patent application 16/801,332 filed on February 26, 2020. Claims 1, 5, 11, 20, 24 and 25 are amended. Claim 23 is cancelled. Claim 26 is new. Claims 1-22 and 24-26 are pending. The first office action of July 2, 2020; the second office action of October 20, 2020; the third office action of January 27, 2021; the fourth office action of June 2, 2021; and the fifth office action of July 29, 2021  are fully incorporated by reference into this Final Office Action.

Specification
The amendment filed On July 19, 2021 is objected to under 35 U.S.C. §132(a) because it introduces new matter into the disclosure. 35 U.S.C. §132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph [0065]: One exemplary smart safety kit can be in the form of a wound care kit that includes scripts for treating bums, lacerations, and abrasions (all OTC medical products). Example contents may include sterile strips, an antibiotic ointment (e.g., bacitracin®), a bandage (e.g., band-aid®) [[aides]], bum cream, gauze, wrapping, tape, adhesive dressing, irrigation syringe, sterile water syringe, etc. 
Paragraph [0066]: Another exemplary smart safety kit can be in the form of a pulmonary box that includes scripts to treat asthma, SOB, and COPD exacerbation. The pulmonary box can include prescription medical products such as an albuterol inhaler, a corticosteroid tablet (e.g., a Prednisone prednisone tablet (50mg)), a portable nebulizer, etc.
an antihistamine tablet and/or liquid (e.g., Benadryl® tablets/liquid, antiitch cream], a histamine-2 blocker (e.g., Pepcid® (20mg)), and/or steroid injectable (Decadron® lOmg IM injection). 
Specifically, the Applicant’s amendments have broadened the scope of the disclosure which is not supported within the specification as originally filed. Applicant is required to cancel the new matter in the reply to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 24 of U.S. Patent No. 10,617,577 to Templeton, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-22 and 24-26 of the instant application are disclosed in claims 1-19 and 24 of U.S. Patent No. 10,617,577. 
Instant application
US 10,617,577 to Templeton, et al
1. A self-help, smart safety kit, comprising: 

at least one medical product; 

a container configured to receive the at least one medical product therein, the container and the at least one medical product being separate and distinct; 

an interface coupled to the container, the interface configured to receive input from a user to enable the user to administer self-help treatment with the at least one medical product; 

a processor; and 

a memory coupled to the container and including executable instructions stored thereon that, when executed by the processor, cause the interface to: 

receive input, through the interface of the container, from the user, to enable the user to administer self-help treatment with the at least one medical product; and 

output step-by-step medical instructions through the interface of the container for treating the user with the at least one medical product, wherein the step-by-step medical instructions include self-help instructions that treat the user; 

determine that a lid of the container is pivoted relative to the container from a closed position to an open position opened; and 2Appl. Serial No.: 16/801,332Docket No.: 2527-2 CON Amendment in Response to Non-Final OA dated July 29, 2021 


wherein the medical product includes a sterile strip, an antibiotic ointment, a bandage, a burn cream, gauze, wrapping, tape, adhesive dressing, an irrigation syringe, a sterile water syringe, or combinations thereof.
1. A self-help, smart safety kit, comprising: 

at least one medical product; 

a container including a storage compartment configured to receive the at least one medical product therein, the container and the at least one medical product being separate and distinct; 

at least one light coupled to the container; 

an interface coupled to the container, the interface configured to receive input from a user to enable the user to administer self-help treatment with the at least one medical product; 

a processor; and 

a memory coupled to the container and including executable instructions stored thereon that, when executed by the processor, cause the interface to: 

receive input, through the interface of the container, from the user, to enable the user to administer self-help treatment with the at least one medical product;  2Appi. Serial No.: 16/056,7 16Docket No.: 2527-2 Reply to Non-Final OA dated July 22, 2019 

output step-by-step medical instructions through the interface of the container for treating the user with the at least one medical product, wherein the step-by-step medical instructions include self-help instructions so as to treat oneself; 

selectively illuminate a predetermined portion of the storage compartment with at least one light of the container to identify the at least one medical product and indicate to the user when to administer the at least one medical product to the user for effectuating the self-help treatment; 

determine that the container is accessed; and 

transmit an alert, based on the determination, to a predefined emergency contact.




In view of the table above, it is clear that most of the elements of claim 1 are to be found in claim 1 of the patent to Templeton, et al., except for the patented limitations of:
“at least one light coupled to the container;” and
“selectively illuminate a predetermined portion of the storage compartment with at least one light of the container to identify the at least one medical product and indicate to the user when to administer the at least one medical product to the user for effectuating the self-help treatment.”
While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.

Claim Rejections - 35 USC § 112
Claims rejected under § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-22 and 24-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1, and substantially similar limitations in claim 25, recites the limitation: “determine that a lid of the container is pivoted relative to the container from a closed position to an open position opened; and upon determining that the lid is pivoted relative to the container from the closed position to the open position.” Specifically, the limitations pertaining to “pivoted” are not adequately described in the specification as originally filed. As such, the limitations are reasonably rejected under a theory of new matter. Therefore, claims 1 and 25 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 2-10 are also rejected under 35 U.S.C. § 112(a), based on their respective dependencies to claim 1.

Claim 1, and substantially similar limitations in claims 11 and 20, recites the limitation: “wherein the medical product includes a sterile strip, an antibiotic ointment, a bandage, a burn cream, gauze, wrapping, tape, adhesive dressing, an irrigation syringe, a sterile water syringe, or combinations thereof.” Specifically, the limitations of “an antibiotic ointment” and “a bandage,” are not adequately described in the specification as originally filed. As such, the limitations are reasonably rejected under a theory of new matter. Therefore, claims 1, 11 and 20 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 2-10, 12-19, 21, 22 and 26 are also rejected under 35 U.S.C. § 112(a), based on their respective dependencies to claim 1, 11 or 20.

Claim 11, and substantially similar limitations in claims 20 and 24, recites the limitation: “determine that a lid of the container is moved, relative to the container, to an ajar position opened; and upon determining that the lid is moved to the ajar position.” Specifically, the limitations pertaining to “ajar” are not adequately described in the specification as originally filed. As such, the limitations are reasonably rejected under a theory of new matter. Therefore, claims 11, 20 and 24 are rejected under 35 U.S.C. § 

Claim 24 recites the limitation: “wherein the medical product includes ...a corticosteroid tablet.” Specifically, the limitation of “the medical product includes” the limitation of “a corticosteroid tablet,” is not adequately described in the specification as originally filed. As such, the limitations are reasonably rejected under a theory of new matter. Therefore, claim 24 is rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. 

Claims rejected under § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 26 recites the limitation “a user interface of the container.” The limitation of “receiving input, through an interface of the container, from the user,” is originally introduced in claim 11. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the [[user]] interface”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 11. Therefore, claim 26 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, et al., (hereinafter referred to as “Sullivan,” US 2005/0015115), in view of Lim, et al., (hereinafter referred to as “Lim,” US 2015/0272825).
Regarding claim 1, and substantially similar limitations in claim 11-13, 20, 24 and 25, Sullivan discloses a smart safety kit comprising: at least one medical product (see para. [0036]: Defibrillator 12 is an example of a medical device with which the invention may be practiced, but the invention is not limited to practice with a defibrillator); a container configured to receive the at least one medical product therein), the container and the at least one medical product being separate and distinct (see para. [0068]: FIG. 2 is a diagram illustrating a housing 50 that serves as a carrying case for a first aid system.. As depicted in FIG. 2, housing 50 is a carrying case for an external defibrillator such as defibrillator 12. Housing 50 includes a first aid supply compartment 52, which holds first aid supplies 54. Typical first aid supplies 54 can include bandages, gauze, scissors, medication and the like); an interface coupled to the container (see para. [0069]: Housing 50 includes at least one input device and output device to interact with the operator. As depicted in FIG. 2, housing 50 includes touch screen display 56. Display 56 can present interrogations concerning the condition of the patient and can present first aid information to the operator. As shown in FIG. 2, the first aid information can include a graphical illustration 58 to show the operator where a particular first aid supply is stored. Display 56 can further instruct the operator concerning use of the first aid supply 54) the interface configured to receive input from a user to enable the user to administer self-help treatment with the at least one medical product (see para. [0037]: In some circumstances, the patient and the operator may be the same person, i.e., the patient may use first aid system 10 to administer first aid to himself (i.e. reasonably understood as Applicant’s “self-help”); see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Input device 30 may comprise, for example, one or more buttons, a keyboard, a touch screen, a voice recognition module or a pointing tool. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray tube (CRT) display, an electroluminescent display, a plasma display, an audible sound generator, a synthetic speech module, a printer or an indicator light); a processor (see FIG. 1,microprocessor 26) ; and a memory (see FIG. 1, memory 36) coupled to the container and including executable instructions stored thereon that, when executed by the processor, cause the interface to: receive the input, through the interface of the container, from the user, to enable the user to administer the self-help treatment with the at least one medical product (see para. [0037]: In some circumstances, the patient and the operator may be the same person, i.e., the patient may use first aid system 10 to administer first aid to himself (i.e. reasonably understood as Applicant’s “self-help”); see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Input device 30 may comprise, for example, one or more buttons, a keyboard, a touch screen, a voice recognition module or a pointing tool. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray tube (CRT) display, an electroluminescent display, a plasma display, an audible sound generator, a synthetic speech module, a printer or an indicator light); output step-by-step medical instructions through the interface of the container for treating the user with the at least one medical product, (see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Input device 30 may comprise, for example, one or more buttons, a keyboard, a touch screen, a voice recognition module or a pointing tool. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray tube (CRT) display, an electroluminescent display, a plasma display, an audible sound generator, a synthetic speech module, a printer or an indicator light; see para. [0051]: Memory 36 stores instructions that direct the operation of microprocessor 26. In addition, memory 36 stores data concerning patient 8 and defibrillator 12, as well as events, such as an administered defibrillation therapy or readings from sensors 38; see para. [0052]: Memory 36 also stores "first aid information," which is any data pertaining to first aid. First aid information includes a "presumptive first aid diagnosis," which is an identification of the nature or cause of the condition of patient 8, based upon patient status information received via electrodes 14, 16, input device 30, and sensors 38. A presumptive first aid diagnosis may be general or specific; see para. [0053]: First aid information also includes "first aid instructions," which are any instructions that pertain to rendering of first aid. First aid instructions include directions to the operator about using apparatus such as sensor 38 or a therapy device 40. First aid instructions also include directions to the operator concerning the use of a first aid supply, such as directions for application of a bandage. First aid instructions further include directions to the operator pertaining to an application of a first aid technique, such as techniques to stop bleeding; see para. [0056]: Graphical first aid information can be presented as any combination of animation, video clip, step-wise instructions, flow diagram, picture, drawing or the like; see para. [0069]: Housing 50 includes at least one input device and output device to interact with the operator. As depicted in FIG. 2, housing 50 includes touch screen display 56. Display 56 can present interrogations concerning the condition of the patient and can present first aid information to the operator. As shown in FIG. 2, the first aid information can include a graphical illustration 58 to show the operator where a particular first aid supply is stored. Display 56 can further instruct the operator concerning use of the first aid supply 54; see para. [0070]: There are many variations on the embodiment depicted in FIG. 2. For example, housing 50 may include open like a suitcase, allowing access to electrodes 14 and 16, and display 56 may be deployed in the interior of housing 50. Although housing 50 need not include a touch screen display, the invention will be described in terms of information presented by a display such as touch screen) wherein the step-by-step medical instructions include self-help instructions that treat the user (see FIG. 11, instructions 156; see para. [0037]: In some circumstances, the patient and the operator may be the same person, i.e., the patient may use first aid system 10 to administer first aid to himself (i.e. reasonably understood as Applicant’s “self-help”); see para. [0053]: First aid information also includes "first aid instructions," which are any instructions that pertain to rendering of first aid. First aid instructions include directions to the operator about using apparatus such as sensor 38 or a therapy device 40. First aid instructions also include directions to the operator concerning the use of a first aid supply, such as First aid instructions further include directions to the operator pertaining to an application of a first aid technique, such as techniques to stop bleeding; see para. [0056]: Graphical first aid information can be presented as any combination of animation, video clip, step-wise instructions, flow diagram, picture, drawing or the like; see para. [0100]: Written alert 152, which may be may be accompanied by an audible alarm generated by an alarm module, notifies the operator that the patient needs attention. Presumptive diagnosis 154 notifies the operator why the patient needs attention, and instructions 156 tell the operator what to do, and what not to do, to treat the patient for shock. Although the operator is instructed to summon an ambulance, the operator is further instructed how to treat the patient pending the arrival of emergency personnel; see para. [0101]: As shown by FIGS. 3-11, interactions between the first aid system and the operator can lead to the determination of a presumptive first aid diagnosis and the presentation of first aid information. In general, through a series of interrogations, measurements and instructions, the first aid system collects patient status information).

Sullivan does not explicitly teach determine that a lid of the container is pivoted relative to the container from a closed position to an open position; and2Appl. Serial No.: 16/801,332Docket No.: 2527-2 CON Amendment in Response to Non-Final OA dated July 29, 2021upon determining that the lid is pivoted relative to the container from the closed position to the open position, transmit an alert, based on the determination, to a predefined emergency contact. However, Lim discloses determine that a lid of the container is pivoted relative to the container from a closed position to an open position (see para. [0041]: Additionally, or alternatively, lockable lid 434 may be attached to housing 402 by a hinge (not shown) or another type of connector. Lockable lid 434 may rotate about the hinge when unlocked to provide a user access to chamber 436 (reasonably understood to equate to Applicants “a lid of the container is pivoted”); see para. [0062]: The patient may use user device 220 to send information to server device 240 that identifies a user that may be granted access to the patient account and identifies an access level for the user. Server device 240 may receive the information and grant the user access to the account at a certain access level. For example, the access levels may include a caregiver access level, a family member access level, and/or a healthcare professional access level; see para. [0095]: When the lockable lid may be unlocked (block 612--yes), process 600 may include unlocking the lockable lid to give the user access to the medication (block 614) (FIG. 6B). For example, container 210 may unlock the lockable lid. In some implementations, a processor included in container 210 may send a signal to the lockable lid instructing the lockable lid to unlock. The lockable lid may receive the signal and unlock based on the signal; see para. [0098]: As further shown in FIG. 6B, process 600 may include locking the lockable lid after the user has closed the lockable lid (block 616) (This inherently describes that container was “opened” since a container can not be closed without it first being opened.) For example, container 210 may lock the lockable lid based on detecting that the lockable lid has closed. Additionally, or alternatively, user device 220, medical device 230, and/or server device 240 may send an instruction to container 210 to lock the lockable lid. Container 210 may receive the instruction and lock the lockable lid based on receiving the remotely sent instruction. In some implementations, a processor included in container 210 may send a signal to the lockable lid instructing the lockable lid to lock. The lockable lid may receive the signal and lock based on the signal; see para. [0103]: Container 210 may determine medication was dispensed if the weight of the medication measured after the lockable lid was locked in block 616 is less than the weight of the medication measured before the lockable lid was unlocked. If container 210 determines medication was dispensed, container 210 may determine a new dispense time that the medication should be dispensed. Moreover, a display included in container 210 may display encouraging messages to the patient (e.g., "good job taking your medication!"); see para. [0104]: Container 210 may determine no medication was dispensed if the weight of the medication measured after the lockable lid was locked in block 616 is the same as the weight of the medication measured before the lockable lid was unlocked; see para. [0111]: If the lockable lid was unlocked at block 614, the status information may indicate who unlocked the lockable lid (e.g., if a biometric feature was used as authentication information), what time and/or date the lockable lid was unlocked, whether any medication was removed from container 210 while the lockable cap was unlocked, how many doses of medication were removed from container 210, how many doses of medication remain in container 210, etc.); and upon determining that the lid is pivoted relative to the container from the closed position to the open position, transmit an alert, based on the determination, to a predefined emergency contact (see para. [0064]: Additionally, or alternatively, the family member access level may grant access to alerts regarding usage of medication (e.g., an under and/or over use of the medication); see para. [0084]: In some implementations, container 210 and/or server device 240 may provide alerts to other devices based on contact information associated with the patient account. For example, container 210 and/or server device 240 may cause a text message to be sent to a patient's mobile phone and/or an email to be sent to an email address associated with the patient; see para. [0104]: If container 210 determines medication was not dispensed, container 210 may output an alert indicating that the user did not remove any medication; see para. [0133]: Server device 240 may provide an alert to a user using contact information associated with the user (e.g., a phone number, an email address, etc.). For example, server device 240 may provide an alert to the patient, a family member, a caregiver, and/or a healthcare professional. Moreover, server device 240 may provide alerts to container 210, user device 220, and/or medical device 230 (e.g., a device worn by the patient); see para. [0150]: Additionally, implementations described herein may assist law enforcement (e.g., by locating stolen containers) and/or increase public safety (e.g., by automatically contacting emergency services when necessary).
Lim is analogous to Sullivan, as both are drawn to the art of devices for providing medical treatment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the container as taught by Sullivan to include to determine that a lid of the container is pivoted relative to the container from a closed position to an open position; and upon determining that the lid is pivoted relative to the container from the closed position to the open position, transmit an alert, based on the determination, to a predefined emergency contact, as taught by Lim, since determining that a lid of the container is pivoted relative to the container from a closed position to an open position; and upon determining that the lid is pivoted relative to the container from the closed position to the open position, transmitting an alert, based on the determination, to a predefined emergency contact, allows people associated with the patient (e.g., a doctor, a family member, etc.) to have knowledge whether the patient is taking the medication as prescribed. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Sullivan does not explicitly teach wherein the medical product includes a sterile strip, an antibiotic ointment, a bandage, a burn cream, gauze, wrapping, tape, adhesive dressing, an irrigation syringe, a sterile water syringe, or combinations thereof. However, Sullivan discloses in para. [0004]: Inside a typical first aid kit is an assortment of supplies that can be used by a person to aid 

Per claim 11, and substantially similar limitations in claims 12 and 13, Sullivan discloses a method for facilitating medical treatment with a smart safety kit, the method comprising: removably supporting at least one independent medical product (see para. [0036]: Defibrillator 12 is an example of a medical device with which the invention may be practiced, but the invention is not limited to practice with a defibrillator) in a storage compartment of a container of the self-help, smart safety kit (see para. [0068]: FIG. 2 is a diagram illustrating a housing 50 that serves as a carrying case for a first aid system. As depicted in FIG. 2, housing 50 is a carrying case for an external defibrillator such as defibrillator 12. Housing 50 includes a first aid supply compartment 52, which holds first aid supplies 54. Typical first aid supplies 54 can include bandages, gauze, scissors, medication and the like); receiving input, through an interface of the container, from the user to enable the user to administer self-help treatment with the at least one independent medical product (see para. [0037]: In some circumstances, the patient and the operator may be the same person, i.e., the patient may use first aid system 10 to administer first aid to himself (i.e. reasonably understood as Applicant’s “self-help”); see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Input device 30 may comprise, for example, one or more buttons, a keyboard, a touch screen, a voice recognition module or a pointing tool. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray tube (CRT) display, an electroluminescent display, a plasma display, an audible sound generator, a synthetic speech module, a printer or an indicator light); outputting step-by-step medical instructions through an interface of the container for treating the user with the at least one independent medical product (see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Input device 30 may comprise, for example, one or more buttons, a keyboard, a touch screen, a voice recognition module or a pointing tool. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray tube (CRT) display, an electroluminescent display, a plasma display, an audible sound generator, a synthetic speech module, a printer or an indicator light; see para. [0056]: Graphical first aid information can be presented as any combination of animation, video clip, step-wise instructions, flow diagram, picture, drawing or the like; see para. [0069]: Housing 50 includes at least one input device and output device to interact with the operator. As depicted in FIG. 2, housing 50 includes touch screen display 56. Display 56 can present interrogations concerning the condition of the patient and can present first aid information to the operator. As shown in FIG. 2, the first aid information can include a graphical illustration 58 to show the operator where a particular first aid supply is stored. Display 56 can further instruct the operator concerning use of the first aid supply 54) wherein the step-by-step medical instructions include self-help instructions so as to treat the user (see FIG. 11, instructions 156; see para. [0037]: In some circumstances, the patient and the operator may be the same person, i.e., the patient may use first aid system 10 to administer first aid to himself (i.e. reasonably understood as Applicant’s “self-help”); see para. [0053]: First aid information also includes "first aid instructions," which are any instructions that pertain to rendering of first aid. First aid instructions include directions to the operator about using apparatus such as sensor 38 or a therapy device 40. First aid instructions also include directions to the operator concerning the use of a first aid supply, such as directions for application of a bandage. First aid instructions further include directions to the operator pertaining to an application of a first aid technique, such as techniques to stop bleeding; see para. [0056]: Graphical first aid information can be presented as any combination of animation, video clip, step-wise instructions, flow diagram, picture, drawing or the like; see para. [0100]: Written alert 152, which may be may be accompanied by an audible alarm generated by an alarm module, notifies the operator that the patient needs attention. Presumptive diagnosis 154 notifies the operator why the patient needs attention, and instructions 156 tell the operator what to do, and what not to do, to treat the patient for shock. In general, through a series of interrogations, measurements and instructions, the first aid system collects patient status information).  

Sullivan does not explicitly teach determining that a lid of the container is moved to an open position in which the container is ajar; and upon determining that the lid is moved to the open position, transmitting an alert, based on the determination, to a predefined emergency contact. However, Lim discloses determining that a lid of the container is moved to an open position in which the container is ajar (see para. [0062]: The patient may use user device 220 to send information to server device 240 that identifies a user that may be granted access to the patient account and identifies an access level for the user. Server device 240 may receive the information and grant the user access to the account at a certain access level. For example, the access levels may include a caregiver access level, a family member access level, and/or a healthcare professional access level; see para. [0095]: When the lockable lid may be unlocked (block 612--yes), process 600 may include unlocking the lockable lid to give the user access to the medication (block 614) (FIG. 6B). For example, container 210 may unlock the lockable lid. In some implementations, a processor included in container 210 may send a signal to the lockable lid instructing the lockable lid to unlock. The lockable lid may receive the signal and unlock based on the signal; see para. [0098]: As further shown in FIG. 6B, process 600 may include locking the lockable lid after the user has closed the lockable lid (block 616). For example, container 210 may lock the lockable lid based on detecting that the lockable lid has closed. Additionally, or alternatively, user device 220, medical device 230, and/or server device 240 may send an instruction to container 210 to lock the lockable lid. Container 210 may receive the instruction and lock the lockable lid based on receiving the remotely sent instruction. In some implementations, a processor included in container 210 may send a signal to the lockable lid instructing the lockable lid to lock. The lockable lid may receive the signal and lock based on the signal; see para. [0103]: Container 210 may determine medication was dispensed if the weight of the medication measured after the lockable lid was locked in block 616 is less than the weight of the medication measured before the lockable lid was unlocked. If container 210 determines medication was dispensed, container 210 may determine a new dispense time that the medication should be dispensed. Moreover, a display included in container 210 may display encouraging messages to the patient (e.g., "good job taking your medication!"); see para. [0104]: Container 210 may determine no medication was dispensed if the weight of the medication measured after the lockable lid was locked in block 616 is the same as the weight of the medication measured before the lockable lid was unlocked; see para. [0111]: If the lockable lid was unlocked at block 614, the status information may indicate who unlocked the lockable lid (e.g., if a biometric feature was used as authentication information), what time and/or date the lockable lid was unlocked, whether any medication was removed from container 210 while the lockable cap was unlocked, how many doses of medication were removed from container 210, how many doses of medication remain in container 210, etc.); and upon determining that the lid is moved to the open position, transmit an alert, based on the determination, to a predefined emergency contact (see para. [0064]: Additionally, or alternatively, the family member access level may grant access to alerts regarding usage of medication (e.g., an under and/or over use of the medication); see para. [0084]: In some implementations, container 210 and/or server device 240 may provide alerts to other devices based on contact information associated with the patient account. For example, container 210 and/or server device 240 may cause a text message to be sent to a patient's mobile phone and/or an email to be sent to an email address associated with the patient; see para. [0104]: If container 210 determines medication was not dispensed, container 210 may output an alert indicating that the user did not remove any medication; see para. [0133]: Server device 240 may provide an alert to a user using contact information associated with the user (e.g., a phone number, an email address, etc.). For example, server device 240 may provide an alert to the patient, a family member, a caregiver, and/or a healthcare professional. Moreover, server device 240 may provide alerts to container 210, user device 220, and/or medical device 230 (e.g., a device worn by the patient); see para. [0150]: Additionally, implementations described herein may assist law enforcement (e.g., by locating stolen containers) and/or increase public safety (e.g., by automatically contacting emergency services when necessary).


Per claim 20, and substantially similar limitations in claim 24, Sullivan discloses a self-help, smart safety kit, comprising: at least one medical product (see para. [0036]: Defibrillator 12 is an example of a medical device with which the invention may be practiced, but the invention is not limited to practice with a defibrillator; (see para. [0037]: In some circumstances, the patient and the operator may be the same person, i.e., the patient may use first aid system 10 to administer first aid to himself (i.e. reasonably understood as Applicant’s “self-help”); a container configured to receive the at least one medical product therein (see para. [0068]: FIG. 2 is a diagram illustrating a housing 50 that serves as a carrying case for a first aid system. As depicted in FIG. 2, housing 50 is a carrying case for an external defibrillator such as defibrillator 12. Housing 50 includes a first aid supply compartment 52, which holds first aid supplies 54. Typical first aid supplies 54 can include bandages, gauze, scissors, medication and the like); and 30PATENT APPLICATIONAttorney Docket: an interface coupled to the container, the interface configured to receive input from a user for communication with the user (see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Input device 30 may comprise, for example, one or more buttons, a keyboard, a touch screen, a voice recognition module or a pointing tool. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray tube (CRT) display, an electroluminescent display, a plasma a processor (see FIG. 1,microprocessor 26) ; and a memory coupled to the container and including executable instructions stored thereon (see FIG. 1, memory 36). 

Sullivan does not explicitly teach when executed by the processor, cause the interface to: open the container based on biometrics; activate the interface when the container is opened; determine that a lid of the container is moved to an open position in which the container is ajar; and upon determining that the lid is moved to the open position, transmit an alert, based on the determination, to a predefined emergency contact. However, Lim discloses when executed by the processor, cause the interface to: open the container based on biometrics (see para. [0013]: The container may include a biometric sensor (e.g., a fingerprint scanner) for detecting a fingerprint used to authenticate a patient and unlock the lockable lid; see para. [0014]: In example implementation 100, assume a patient desires to unlock the lockable lid and touches the biometric sensor with a finger. The biometric sensor may detect a fingerprint of the finger and the container may determine whether the patient is authorized to unlock the lockable lid based on the fingerprint); activate the interface when the container is opened (see para. [0018]: an input interface that allows a user to input information into container 210, and/or an output interface that allows container 210 to output information to a user; see para. [0060]: The user may input the authentication information into user device 220 and/or container 210. For example, the user may operate buttons (e.g., a keyboard) included in user device 220 and/or container 210 to type a password; operate a microphone included in user device 220 and/or container 210 to record an audio password; and/or operate a biometric sensor included in user device 220 and/or container 210 to input the biometric feature information; see para. [0154]: Certain user interfaces have been described herein and/or shown in the figures. A user interface may include a graphical user interface, a non-graphical user interface, a text-based user interface, etc. A user interface may provide information for display. In some implementations, a user may interact with the information, such as by providing input via an input component of a device that provides the user interface for display. In some implementations, a user interface may be configurable by a device and/or a user (e.g., a user may change the size of the user interface, information provided via the user interface, a position of information provided via the user interface, etc.). Additionally, or alternatively, a user interface may be pre- determine that a lid of the container is moved to an open position in which the container is ajar (see para. [0062]: The patient may use user device 220 to send information to server device 240 that identifies a user that may be granted access to the patient account and identifies an access level for the user. Server device 240 may receive the information and grant the user access to the account at a certain access level. For example, the access levels may include a caregiver access level, a family member access level, and/or a healthcare professional access level; see para. [0095]: When the lockable lid may be unlocked (block 612--yes), process 600 may include unlocking the lockable lid to give the user access to the medication (block 614) (FIG. 6B). For example, container 210 may unlock the lockable lid. In some implementations, a processor included in container 210 may send a signal to the lockable lid instructing the lockable lid to unlock. The lockable lid may receive the signal and unlock based on the signal; see para. [0098]: As further shown in FIG. 6B, process 600 may include locking the lockable lid after the user has closed the lockable lid (block 616). For example, container 210 may lock the lockable lid based on detecting that the lockable lid has closed. Additionally, or alternatively, user device 220, medical device 230, and/or server device 240 may send an instruction to container 210 to lock the lockable lid. Container 210 may receive the instruction and lock the lockable lid based on receiving the remotely sent instruction. In some implementations, a processor included in container 210 may send a signal to the lockable lid instructing the lockable lid to lock. The lockable lid may receive the signal and lock based on the signal; see para. [0103]: Container 210 may determine medication was dispensed if the weight of the medication measured after the lockable lid was locked in block 616 is less than the weight of the medication measured before the lockable lid was unlocked. If container 210 determines medication was dispensed, container 210 may determine a new dispense time that the medication should be dispensed. Moreover, a display included in container 210 may display encouraging messages to the patient (e.g., "good job taking your medication!"); see para. [0104]: Container 210 may determine no medication was dispensed if the weight of the medication measured after the lockable lid was locked in block 616 is the same as the weight of the medication measured before the lockable lid was unlocked; see para. [0111]: If the lockable lid was unlocked at block 614, the status information may indicate who unlocked the lockable lid (e.g., if a what time and/or date the lockable lid was unlocked, whether any medication was removed from container 210 while the lockable cap was unlocked, how many doses of medication were removed from container 210, how many doses of medication remain in container 210, etc.); and upon determining that the lid is moved to the open position, transmit an alert, based on the determination, to a predefined emergency contact (see para. [0064]: Additionally, or alternatively, the family member access level may grant access to alerts regarding usage of medication (e.g., an under and/or over use of the medication); see para. [0084]: In some implementations, container 210 and/or server device 240 may provide alerts to other devices based on contact information associated with the patient account. For example, container 210 and/or server device 240 may cause a text message to be sent to a patient's mobile phone and/or an email to be sent to an email address associated with the patient; see para. [0104]: If container 210 determines medication was not dispensed, container 210 may output an alert indicating that the user did not remove any medication; see para. [0133]: Server device 240 may provide an alert to a user using contact information associated with the user (e.g., a phone number, an email address, etc.). For example, server device 240 may provide an alert to the patient, a family member, a caregiver, and/or a healthcare professional. Moreover, server device 240 may provide alerts to container 210, user device 220, and/or medical device 230 (e.g., a device worn by the patient); see para. [0150]: Additionally, implementations described herein may assist law enforcement (e.g., by locating stolen containers) and/or increase public safety (e.g., by automatically contacting emergency services when necessary).
Lim is analogous to Sullivan, as both are drawn to the art of devices for providing medical treatment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the container as taught by Sullivan to include when executed by the processor, cause the interface to: open the container based on biometrics; activate the interface when the container is opened; determine that a lid of the container is moved to an open position in which the container is ajar; and upon determining that the lid is moved to the open position, transmit an alert, based on the determination, to a predefined emergency contact, as taught by Lim, since causing the interface to: open the container based on biometrics; activate the interface when the container is opened; determine that a lid of the container is moved to an open position in which the container is ajar; and upon determining that the lid is moved to 
Further per claim 24, Sullivan does not explicitly teach wherein the medical product includes an albuterol inhaler, a corticosteroid tablet, and a portable nebulizer. However, Sullivan discloses in para. [0004]: Inside a typical first aid kit is an assortment of supplies that can be used by a person to aid in providing medical care. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the container as taught by Sullivan to include wherein the medical product includes an albuterol inhaler, a corticosteroid tablet, and a portable nebulizer, since an albuterol inhaler, a corticosteroid tablet, and a portable nebulizer are obvious forms of first aid supplies that are inside a typical first aid kit and can be used by a person to aid in providing medical care. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Further per claim 25, Sullivan does not explicitly teach wherein the medical product includes at least two or more of: an epinephrine pre-filled syringe and/or an auto injector, an antihistamine tablet and/or liquid, an anti-itch cream, a histamine-2 blocker, and a steroid injectable. However, Sullivan discloses in para. [0004]: Inside a typical first aid kit is an assortment of supplies that can be used by a person to aid in providing medical care. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the container as taught by Sullivan to include wherein the medical product includes at least two or more of: an epinephrine pre-filled syringe and/or an auto injector, an antihistamine tablet and/or liquid, an anti-itch cream, a histamine-2 blocker, and a steroid injectable, since an epinephrine pre-filled syringe and/or an auto injector, an antihistamine tablet and/or liquid, an anti-itch cream, a histamine-2 blocker, and a steroid injectable are obvious forms of first aid supplies that are inside a typical first aid kit and can be used by a person to aid in providing medical care. Doing so is a 

Regarding claim 2, and substantially similar limitations in claim 14 and 17, Sullivan discloses wherein the interface includes a display configured to display the step-by-step medical instructions (see FIGS. 7-9 and 11-13; see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Input device 30 may comprise, for example, one or more buttons, a keyboard, a touch screen, a voice recognition module or a pointing tool. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray tube (CRT) display, an electroluminescent display, a plasma display, an audible sound generator, a synthetic speech module, a printer or an indicator light; see para. [0056]: Graphical first aid information can be presented as any combination of animation, video clip, step-wise instructions, flow diagram, picture, drawing or the like; see para. [0070]: Although housing 50 need not include a touch screen display, the invention will be described in terms of information presented by a display such as touch screen). 

Regarding claim 3, and substantially similar limitations in claim 15, Sullivan discloses wherein the step-by-step medical instructions are output on the display with text, images, or combinations thereof (see FIGS. 7-9 and 11-13); see para. [0056]: Graphical first aid information can be presented as any combination of animation, video clip, step-wise instructions, flow diagram, picture, drawing or the like).

Regarding claim 4, and substantially similar limitations in claim 16 and 17, Sullivan discloses wherein the interface includes a speaker configured to output the step-by-step medical instructions (see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray an audible sound generator, a synthetic speech module, a printer or an indicator light).

Regarding claim 5, Sullivan discloses wherein the container includes a storage compartment, and wherein the lid is configured to selectively enclose the at least one medical product within the storage compartment (see para. [0068]: FIG. 2 is a diagram illustrating a housing 50 that serves as a carrying case for a first aid system.. As depicted in FIG. 2, housing 50 is a carrying case for an external defibrillator such as defibrillator 12. Housing 50 includes a first aid supply compartment 52, which holds first aid supplies 54. Typical first aid supplies 54 can include bandages, gauze, scissors, medication and the like. In the embodiment shown in FIG. 2, first aid supply compartment 52 is implemented as a drawer built into housing 50, and is divided into smaller compartments 52A, 52B, to aid in organization and labeling of first aid supplies. First aid supply compartment 52 need not be implemented as a drawer, but may be implemented in other configurations, such as a cabinet built into housing 50 or a pouch coupled to housing 50; see para. [0070]: There are many variations on the embodiment depicted in FIG. 2. For example, housing 50 may include open like a suitcase, allowing access to electrodes 14 and 16, and display 56 may be deployed in the interior of housing 50).

Regarding claim 6, Sullivan discloses wherein the lid is pivotally coupled to the storage compartment (see para. [0070]: There are many variations on the embodiment depicted in FIG. 2. For example, housing 50 may include open like a suitcase, allowing access to electrodes 14 and 16, and display 56 may be deployed in the interior of housing 50).

Regarding claim 8, and substantially similar limitations in claim 18, Sullivan discloses further comprising a power supply that is operatively coupled to the processor to power the processor, the interface, the memory, or combinations thereof (see FIG. 1, power source 32; see para. [0042]: Power source 32 may comprise, for example, batteries and/or an adapter to an exterior power source such as an electrical outlet. In addition to supplying energy to charging circuit 28 and energy storage .

Regarding claim 9, Sullivan discloses wherein the at least one medical product includes a first independent medical product (see para. [0068]: As depicted in FIG. 2, housing 50 is a carrying case for an external defibrillator such as defibrillator 12; see para. [0070] There are many variations on the embodiment depicted in FIG. 2. For example, housing 50 may include open like a suitcase, allowing access to electrodes 14 and 16, and display 56 may be deployed in the interior of housing 50; see para.[0049]: Sensor 38 measures or detects patient status information, such as the vital signs of patient 8 or any other symptom or condition. Sensor 38 can include, for example, a temperature sensor, an ECG monitor such as a Holter monitor, an oxygen sensor, a carbon dioxide sensor, a respiratory sensor, and a blood pressure monitor. Sensor 38 can also include an expanded electrode set, such as a twelve-, five- or three-lead electrode set. An expanded electrode set can be used to detect ECG signals more efficiently than electrodes 14 and 16, and can be used to provide a more thorough analysis of a condition of the heart of patient 8) and a second independent medical product (see para. [0068]: Housing 50 includes a first aid supply compartment 52, which holds first aid supplies 54. Typical first aid supplies 54 can include bandages, gauze, scissors, medication and the like; see para. [0071]: As already mentioned, first aid system 10 may be incorporated with medical devices other than a defibrillator. Accordingly, housing 50 may comprise a carrying case for other medical devices, such as an electronic blood pressure cuff or an electronic thermometer. In some embodiments of the invention, the first aid system includes no associated monitoring or therapy devices, and in these embodiments, housing 50 serves as a carrying case for first aid supplies 54); wherein the container includes an insert that fits in the storage compartment of the container, the insert defines a first cavity and a second cavity, the first cavity is configured to removably support the first independent medical product therein and the second cavity configured to removably support the second independent medical product therein (see para. [0068]: In the embodiment shown in FIG. 2, first aid supply compartment 52 is implemented as a drawer built into housing 50, and is divided into smaller compartments 52A, 52B).

 wherein the processor is configured to communicate with a remote network (see FIG. 14; see para. [0067] First aid system 10 may further include a communication module 44. Communication module 44 may be configured to summon emergency medical personnel. Communication module 44 can include a wireless communication device, such as a cellular phone, that calls an emergency service to summon emergency medical personnel. Communication module 44 may further be configured to establish a communications link with a network, as described below). 

Regarding claim 21, Sullivan does not explicitly teach wherein the biometrics include at least one of voice recognition, fingerprint, or retinal scan. However, Lim discloses wherein the biometrics include at least one of voice recognition, fingerprint, or retinal scan (see para. [0036]: Biometric sensor 412 may be a biometric device that identifies a biometric feature of a user (e.g., a fingerprint, an eye pattern, a vein pattern, etc.). For example, biometric sensor 412 may be a fingerprint scanner that detects a fingerprint and/or a vein pattern of a user. Additionally, or alternatively, biometric sensor 412 may be a camera used for facial recognition or ocular recognition of an eye pattern. In some implementations, a biometric feature may be used as authentication information to authenticate the user. Microphone 414 may be a device that detects and/or records sound. The microphone may be used for voice recognition and/or to detect an audio password. In some implementations, voice recognition and/or an audio password may be used to authenticate the user).
Lim is analogous to Sullivan, as both are drawn to the art of devices for providing medical treatment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the container as taught by Sullivan to include wherein the container is configured to open based on biometrics, wherein the biometrics include at least one of voice recognition, fingerprint, or retinal scan as taught by Lim, since opening a container and activating an interface based on biometrics using at least one of voice recognition, fingerprint, or retinal scan is another way of preventing unauthorized people from access and is a modern convenience that is ubiquitous among electronic devices currently available. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claim 22, Sullivan does not explicitly teach wherein the biometrics include a thumb print. Lim discloses wherein the biometrics include a print (see para. [0014]: In example implementation 100, assume a patient desires to unlock the lockable lid and touches the biometric sensor with a finger. The biometric sensor may detect a fingerprint of the finger and the container may determine whether the patient is authorized to unlock the lockable lid based on the fingerprint; see para. [0036]: Biometric sensor 412 may be a biometric device that identifies a biometric feature of a user (e.g., a fingerprint, an eye pattern, a vein pattern, etc.). For example, biometric sensor 412 may be a fingerprint scanner that detects a fingerprint and/or a vein pattern of a user). However, wherein the biometrics include a thumb print is an obvious design choice. Applicant has not disclosed that a thumb print solves any stated problem or is for any particular purpose. Moreover, it appears that using any finger print for biometrics is generally well known in the art and  would perform equally well. Therefore, it would have been prima facie obvious to modify Sullivan and Lim to include wherein the biometrics include a thumb print as specified in claim 21, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sullivan and Lim. Furthermore using a thumb print for biometric access is a modern convenience that is ubiquitous among electronic devices currently available. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan  and Lim in view of Westenskov, et al., (hereinafter referred to as “Westenskov,” US 2006/0111749).
Regarding claim 7, Sullivan discloses wherein the lid is movable relative to the storage compartment from a closed position to an open position, the lid including a top surface and a bottom surface, the interface including a display, such that the display is concealed when the lid is disposed in the closed position and exposed when the lid is disposed in the open position (see para. [0070]: For example, housing 50 may include open like a suitcase, allowing access to electrodes 14 and 16, and display 56 may be deployed in the interior of housing 50). “To open like a suitcase” is reasonably interpreted and inherently requires that the lid is movable relative to the storage compartment 
Sullivan and Lim do not explicitly teach that the bottom surface of the lid is supporting the display. However, Westenskov discloses the bottom surface of the lid is supporting the display (see FIG. 1, door 18 and display 100; see para. [0035]: Enclosure 16, within which chassis 12 and other elements of BLSS 10 are contained, includes a door 18, by which ready access to the various elements of BLSS 10 may be obtained. Door 18 may be associated with a switch 19, as known in the art, to automatically provide power other elements of BLSS 10 (e.g., processing element 80, AED 20, sensors 25, 50, 60, 70, etc.) as door 18 is opened;  see para. [0082]: In an emergency situation in which BLSS 10 is useful, a responder may obtain access to BLSS 10 and open an enclosure 16 thereof. Upon opening enclosure 16, pads 22 of AED 20 are immediately available for use, power to BLSS 10 is turned "on," processing element 80 begins operating, and display screen 100 of BLSS 10 becomes visible. 
Westenskov is analogous to Sullivan and Lim, as all are drawn to the art of devices for providing medical treatment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the bottom surface of the lid as taught by Sullivan and Lim to include that the bottom surface of the lid is supporting the display as taught by Westenskov, since there are a finite number of locations to locate the display inside the container. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Lim in view of Sciacchitano, et al., (hereinafter referred to as “Sciacchitano,” US 2018/0010366).
Regarding claim 20, Sullivan discloses further comprising: receiving input via a user interface of the container, the input configured to enable the user to administer self-help treatment with the at least one medical product (see para. [0037]: In some circumstances, the patient and the operator may be the same person, i.e., the patient may use first aid system 10 to administer first aid to himself (i.e. reasonably understood as Applicant’s “self-help”); see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Input device 30 may comprise, for example, one or more buttons, a keyboard, a touch screen, a voice recognition module or a pointing tool. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray tube (CRT) display, an electroluminescent display, a plasma display, an audible sound generator, a synthetic speech module, a printer or an indicator light).

Sullivan and Lim do not explicitly teach selectively illuminating a predetermined portion of the storage compartment with at least one light of the container to identify the at least one medical product and indicate to the user when to administer the at least one medical product to the user for effectuating the self-help treatment, in response to the received input. However, Sciacchitano discloses selectively illuminating a predetermined portion of the storage compartment with at least one light of the container to identify the at least one medical product and indicate to the user when to administer the at least one medical product to the user for effectuating the self-help treatment, in response to the received input (see FIG. 24 “illuminating the module and bin containing the requested medication”3; see para. [0073]: When a user accesses the cart, specific medications stored in a module 110 may be searched for, or specific patients may be searched for, in order to find their corresponding medications. All of this data can be input, searched, and/or accessed through the electronic storage and processors outlined above with a user interface that can be accessed from computer 10 and various input means described above. Once the bin 150 and/or module 110 containing the requested medication has been located, the bin 150 or the module 110 can optionally be illuminated as described above; see para. [0085]: The illumination element 350 may be a light emitting diode (LED), luminescent polymer, or the like. The lid 151 may be transparent or translucent, so that the luminance from the illumination element 350 may be visible through the lid 151 without having to open the bin 150.
Sciacchitano is analogous to Sullivan and Lim, as both are drawn to the art of medical treatment. It would be obvious to one of ordinary skill in the art at the time of filing to have modified the storage compartment of a container as taught by Sullivan and Lim, to include selectively illuminating a predetermined portion of the storage compartment with at least one light of the container to identify the at least one medical product and indicate to the user when to administer the at least one medical product to 

Response to Arguments
The Applicant’s arguments filed on October 29, 2021 related to claims 1-22 and 24-26 are fully considered, but are not persuasive.  

Claim Rejections — 35 U.S.C. § 112 / Specification Objection
The Applicant respectfully argues “To satisfy the written description requirement under the first paragraph of 35 U.S.C. § 112, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention (see MPEP § 2163(I)). This possession may be shown in any number of ways. For example, for newly added claim limitations, the MPEP requires that the specification provide support through express, implicit, or inherent disclosure (see MPEP § 2163(1)(B)). To determine whether the specification provides express, implicit, or inherent disclosure, the MPEP dictates that the factual inquiry to be used is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as now claimed (see MPEP § 2163(1)(B)). Applicant respectfully submits that such reasonable clarity is present in the specification.
Thus, to comply with the written description requirement it is not necessary that the application describe the claimed invention in ipsis verbis [Latin for "in the same words"]; all that is required is that it reasonably convey to persons skilled in the art that, as of the filing date thereof, the inventor had possession of the subject matter later claimed by him. In re Edwards, 568 F.2d 1349, 1351-52 (C.C.P.A. 1978).”


The Applicant respectfully argues “Specifically, the Office Action asserts that an “antibiotic ointment” and “a bandage,” as recited in claims 1, 11, and 20, are not adequately described in the specification as originally filed. Applicant, respectfully disagrees. Paragraph [0065] of the specification, as originally filed, discloses “Bacitracin (R),” which is an antibiotic, and thus reasonably conveys to one of skill in the art that the inventor had possession of an “antibiotic.” Paragraph [0065] of the specification, as originally filed, discloses “Band-aides (R),” which are bandages, and thus, reasonably conveys to one of skill in the art that the inventor had possession of a “bandage.”
The Examiner respectfully disagrees. As previously asked and answered with regard to the specification above, stated above, bacitracin® is a species of an antibiotic ointment genus and band-aid® is a species of a bandage genus. As such, the Applicant’s amendments to include the genus of the originally filed species broadens the scope of the claim and is not so broadly described in the disclosure. In other words, claims 1, 11 and 20 are not an original claim and the limitations of “an antibiotic ointment” and “a bandage” are elements of a broader genus claim. The disclosure only describes a narrow species with no evidence that the genus is even contemplated. To put it another way, the Applicant’s disclosure does not cover all forms of bandages and all forms of antibiotic ointments. Therefore, the Applicant’s amendments as recited in claims 1, 11 and 20 are not supported in the context of the written description as originally filed. Therefore, the argument is not persuasive.
“The Office Action asserts that a “corticosteroid tablet” as recited in claim 24 is not adequately described in the specification as originally filed. Applicant, respectfully disagrees. Paragraph [0066] of the specification, as originally filed discloses, a “Prednisone (R) tablet” which is a corticosteroid tablet, and thus reasonably conveys to one of skill in the art that the inventor had possession of a “corticosteroid tablet.”
The Examiner respectfully disagrees. As previously asked and answered with regard to the specification above, it is reasonably understood that a prednisone tablet is a species of corticosteroid tablet genus. As such, a corticosteroid tablet is much broader than the originally claimed species. The disclosure only describes the narrow species of “Prednisone” with no evidence that the genus “corticosteroid” is even contemplated. To put it another way, the Applicant’s disclosure does not cover all forms of corticosteroids. Therefore, the Applicant’s amendment as recited in claim 24 is not supported in the context of the written description as originally filed. Therefore, the argument is not persuasive.

The Applicant respectfully argues “The Office Action asserts that the claim limitation of “the medical product includes at least two or more” is not adequately described in the specification as originally filed. Applicant respectfully disagrees. Paragraph [0068] of the specification as originally filed recites: “Still another exemplary smart safety kit can be in the form of an allergy box that includes scripts to handle allergic reactions to bee stings, food allergies, and/or anaphylactic. The allergy box may have OTC and prescription forms. The allergy box can include epinephrine pre-filled syringe/ auto injector, Benadryl tablets/liquid, anti-itch cream, Pepcid (20mg), and/or steroid injectable (Decadron 10mg IM injection).” (Emphasis added.) It is reasonably conveyed to one of skill in the art that, as of the filing date thereof, the inventor had possession of the subject matter later claimed by him.”
The Examiner respectfully agrees. As such the argument is persuasive. Therefore the rejection of claim 25 under 35 U.S.C. §112(a) within the context of “the medical product includes at least two or more” is withdrawn. However, other previous rejections under 35 U.S.C. §112(a) for claim 25 remain.

The Applicant respectfully argues “The Office Action asserts that the claim limitation of “antihistamine” and a “histamine-2 blocker” are not adequately described in the specification as originally filed. Paragraph [0068] of the specification as originally filed discloses “Benadryl (R),” which one of skill in the art would understand to be an “antihistamine.” Paragraph [0068] of the specification as originally filed discloses “Pepcid A/C (R),” which one of skill in the art would understand to be a “histamine-2 blocker.” Accordingly, it is reasonably conveyed to one of skill in the art that, as of the filing date thereof, that the inventor had possession of the subject matter later claimed by him. Accordingly, Applicant respectfully requests reconsideration and withdrawal of this rejection under 35 U.S.C. § 112(a).
The Examiner respectfully disagrees. As previously asked and answered with regard to the specification above, “an antihistamine tablet and/or liquid” and “a histamine-2 blocker,” per claim 25 are elements of broad genus claims and the disclosure only describes a respective narrow species with no evidence that the genus is contemplated. In other words, the Applicants disclosure does not cover all forms of corticosteroid tablets, antihistamine tablets and/or liquids and histamine-2 blockers. As such, these arguments are also not persuasive. 

The Applicant respectfully argues “In view of the foregoing, Applicant submits that the subject matter of claims 1-22, 24, and 25 was described in the specification, including the figures, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1-22, 24, and 25 under 35 U.S.C. § 112 (a), and the objection to the specification under 35 U.S.C. § 132(a).”
The Examiner respectfully disagrees. First, the combining of arguments with regard to specification objections and claims rejections are improper. The two issues are separate and distinct. 
Second, to provide further guidance with regard to the specification please review MPEP 608.01(o) “Basis for Claim Terminology in Description” which provides the following: Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted. In the present case, the Applicant’s use of genus names to broadly cover all species is reasonably understood as new matter. 

“While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).”
In the present case, claims 1, 11 and 20 are not an original claim and the limitations of “an antibiotic ointment” and “a bandage” are elements of a broad genus claim and the disclosure only describes a narrow species with no evidence that the genus is contemplated. In other words, the Applicants disclosure does not cover all forms of bandages and all forms of antibiotic ointments. As such, the argument is not persuasive.
Likewise, claims 24 and 25 are not original claims and the limitations of “a corticosteroid tablet,” pre claim 24; and  “an antihistamine tablet and/or liquid” and “a histamine-2 blocker,” per claim 25 are elements of broad genus claims and the disclosure only describes a respective narrow species with no evidence that the genus is contemplated. In other words, the Applicants disclosure does not cover all forms of corticosteroid tablets, antihistamine tablets and/or liquids and histamine-2 blockers. As such, these arguments are also not persuasive. Therefore, the objections to the specification and the rejections under 35 U.S.C. §112(a) are not withdrawn.

Double Patenting
The Applicant respectfully argues “Upon information and belief, the present application and the 10,617,577 application are commonly owned. Without conceding the accuracy of the double patenting rejection, Applicant notes the rejection and will consider filing a terminal disclaimer upon an indication that these claims are otherwise in condition for allowance and if a terminal disclaimer is warranted at that time.”
The Examiner respectfully disagrees. Claims 1-22 and 24-26 continue to be rejected, please see above. As such, the argument is not persuasive. Therefore, the double patenting rejection of the claims is not withdrawn.

The Rejection under 35 U.S.C. § 103
The Applicant respectfully argues “Without conceding the propriety of the rejections, and for the sole purpose of expediting prosecution the present application, independent claim 1 is amended to recite, in part: “determin[ing| that a lid of the container is pivoted relative to the container from a closed position to an open position; and upon determining that the lid is pivoted relative to the container from the closed position to the open position, transmit[ing] an alert, based on the determination, alert to a predefined emergency contact.” This amendment is supported at least by paragraphs [0025] and [0046] of the Specification as originally filed; see also FIG. 5 showing the lid ajar in the open position. Sullivan, Lim, and Westenskov, alone or in any proper combination, do not disclose, teach, or suggest the above-noted features of independent claim 1.”
The Examiner respectfully disagrees. The Applicant is playing fast and loose with the choice of language as it pertains to position of the lid being either opened and/or closed. Amending the claims with synonyms like “ajar” or describing the opening and closing as the result of being “pivoted” without any details in the written description of the specification as originally filed using the words “ajar” or “pivoted”; or even describing what degree of “ajar” and “pivoting” is even necessary is not persuasive. The remainder of the Applicant’s arguments are repetitive of similar arguments used in past office actions focused on this current play on words and are equally unpersuasive. Therefore, the rejections under 35 U.S.C. §103 are not withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Robert P Bullington, Esq./
Primary Examiner, Art Unit 3715